DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because “function as a repeater device within the microcontroller network of” should be changed to --function as a repeater device within the microcontroller network [[of]]--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-14 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp (US 2011/0069094), in view of Chiou et al (US 2011/0063333; hereinafter Chiou), and further in view of Willem et al (US 2005/0134526; hereinafter Willem).
•	Regarding claim 1, Knapp discloses a light emitting assembly (figures 7 and 8) comprising: 
an array of light emitting diode (LED) devices (elements 71 in figure 7 and ¶ 174), and 
an array of micro controller chips arranged in an array of micro-matrices (elements 70 in figures 7 and 8 and ¶ 174), 
each micro matrix including a matrix of LED devices electrically connected with a micro controller chip (elements 71 in figure 7 and ¶ 174), and 
each micro controller chip is to switch and drive a corresponding matrix of LED devices (¶ 174); 
distribution lines to electrically couple a plurality of microcontroller chips of the array of microcontroller chips to one another to form a microcontroller network (note the connection from element 72 in figure 7 through elements 70 and back to element 72); and 
wherein at least one microcontroller chip is configured to: 
receive a digital input with a digital input pad (“Serial I/O” in figure 8 and ¶ 179; note also where element 85 is located between elements 71 and 81 in figure 8); 
drive an associated matrix of LED devices at a standard frame rate¶s 171 and 180; where the term “or” is interpreted to be equivalent to “at least one of”); and 
function as a repeater device within the microcontroller network elements 70 in figure 7 and ¶ 179), 
wherein the repeater device is to: 
relay or retransmit the digital input from a first relay output pin or pad to one or more first additional microcontroller chips (¶ 179).
•	Regarding claim 16, Knapp discloses a smart pixel microcontroller (elements 70 in figures 7 and 8 and ¶ 174), comprising: 
a digital input receiver to receive digital input with a digital input pin or pad (element 81 in figure 8 and ¶ 179); 
a relay output to relay or retransmit the digital input from a first relay output pin or pad to one or more first additional microcontroller chips (¶ 179);
a data storage module coupled to the digital input receiver (element 82 in figure 8 and ¶ 180), the data storage module to buffer the digital input (¶ 180); and 
output circuitry coupled to the data storage module (element 82 in figure 8 and ¶ 180), the output circuitry is configured to read the digital input from the data storage module and to drive attached light emitting diode (LED) devices at a standard frame rate¶s 171 and 180).
	Further regarding claims 1 and 16, Knapp fails to explicitly disclose both a standard frame rate and a content dependent frame rate, as well as the details of second relay output pins/pads.
	In the same field of endeavor, Chiou discloses a display device which controls a frame rate to be one of a standard frame rate and a content dependent frame rate (¶s 21-23).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Knapp according to the teachings of Chiou, for the purpose of reducing the power consumed by a display device (¶ 24).  However, Chiou also fails to disclose the details of second relay output pins/pads.
	In the same field of endeavor, Willem disclose where the repeater device is to: relay or retransmit the digital input from a second relay output pin or pad to one or more second additional microcontroller chips (¶ 73; where “each…transferring…to tiles” in “the signals are transferred by a data reclocker 510 to several central OLED tile assemblies 100, each of them further transferring the data signals to tiles at further distance of the centre or the edge respectively of the tiled OLED display 500” at least suggests more than one output pin/pad per central OLED tile assembly; and where ¶s 22, 71, 72, 74, and 75 define other alternative connection schemes different from “star distribution”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Knapp, as modified by Chiou, according to the teachings of Willem, for the purposes of providing a scalable emissive display tile that reduces system architecture complexity (¶s 8 and 9).
•	Regarding claims 2-4, 9, 12-14, and 17-19, Knapp, in view of Chiou and Willem, discloses everything claimed, as applied to claims 1 and 16.  Additionally, Knapp discloses where:
Claim 2:	the at least one microcontroller chip comprises a smart pixel microcontroller that includes a storage device and an output circuitry (element 82 in figure 8 and ¶s 171 and 180).
Claim 3:	the smart pixel microcontroller is configured to receive the digital input including pixel data when new content is available for an associated LED device of the array of LED devices, without following a fixed schedule (at least suggested by ¶ 180, in combination with the teachings of Chiou).
Claim 4:	the smart pixel microcontroller is configured to receive the pixel data whenever new content is available for the associated LED device, without following the fixed schedule and without a periodic refresh operation (at least suggested by ¶ 180, in combination with the teachings of Chiou).
Claim 9:	the microcontroller network comprises a hierarchy of microcontrollers with a tiered arrangement between microcontrollers (elements 70 in figure 7; where the first tier is considered to be the element 70 coupled to the output of element 72 and the last tier is considered to be the element 70 coupled to the input of element 72).
Claim 12:	the assembly further comprises: 
	a plurality of sensors (element 4081 in figure 41 and ¶s 350-352), 
	each sensor is selected from the group consisting of an ambient light sensor, an optical sensor, an electrical sensor, a thermal sensor, and a pressure sensor (element 4081 in ¶s 350-352).
Claim 13:	each sensor is not located with a microcontroller chip of the array of microcontroller chips (¶ 350).
Claim 14:	the microcontroller chip of the array of microcontroller chips to control the plurality of sensors (¶s 350-352).
Claim 17:	the data storage module comprises one or more cells of digital memory including static random access memory (SRAM), dynamic random access memory (DRAM), or nonvolatile memory (¶ 180, in view of ¶ 246; where ¶ 180 describes storing frame data and ¶ 246 indicates types of memories for storing data).
Claim 18:	the digital input comprises data update events (at least suggested by “forwarded at the appropriate time” in ¶ 180).
Claim 19:	the output circuitry comprises digital control logic that is coupled with a serial data link to a digital-to-analog converter (DAC) to control the attached LED devices (inherent for enabling communication between elements 82, 84, and 85 in figure 8 and ¶s 180-182).

Claims 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp, in view of Chiou and Willem, and further in view of Zerphy et al (US 2005/0146530; hereinafter Zerphy).
•	Regarding claims 5 and 6, Knapp, in view of Chiou and Willem, discloses everything claimed, as applied to claim 3.  However, Knapp, in view of Chiou and Willem, fails to disclose the additional details of the frame rates.
	In the same field of endeavor, Zerphy discloses where:
Claim 5:	the smart pixel microcontroller is configured to store the pixel data, which is transmitted faster than a scheduled display frame rate, in the storage device of the smart pixel microcontroller (¶s 37 and 38).
Claim 6:	the smart pixel microcontroller is configured to read the pixel data from the storage device at a scheduled update interval or a content dependent frame rate and this enables multiple frames of pixel data to be sent in a burst mode to the output circuitry of the smart pixel microcontroller (¶s 37 and 38).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Knapp, as modified by Chiou and Willem, according to the teachings of Zerphy, for the purpose of enabling display units to rapidly refresh their displays without the delay associated with the controller sending additional frames before sending the instruction to refresh the display (¶ 38).

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp, in view of Chiou and Willem, and further in view of Buchmeister et al (US 2005/0078115; hereinafter Buchmeister).
•	Regarding claim 15, Knapp, in view of Chiou and Willem, discloses everything claimed, as applied to claim 12.  However, Knapp, in view of Chiou and Willem, fails to disclose where the microcontroller chip has a maximum dimension of 1 to 500 microns.
	In the same field of endeavor, Buchmeister discloses where the microcontroller chip has a maximum dimension of 1 to 500 microns (¶ 135; where the disclosed range overlaps the claimed range).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Knapp, as modified by Chiou and Willem, according to the teachings of Buchmeister, for the purpose of enabling a plurality of processors to be arranged and networked in order to drive particular subsets of pixels (¶s 135-138).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Knapp, in view of Chiou and Willem, and further in view of Oohata (US 2002/0064032).
•	Regarding claim 20, Knapp, in view of Chiou and Willem, discloses everything claimed, as applied to claim 16.  However, Knapp, in view of Chiou and Willem, fails to disclose where each LED device of the attached LED devices has a maximum length or width dimension of 1 to 100 μm.
	In the same field of endeavor, Oohata discloses where each LED device of the attached LED devices has a maximum length or width dimension of 1 to 100 μm (¶s 4 and 60).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the invention of Knapp, as modified by Chiou and Willem, according to the teachings of Oohata, for the purpose of efficiently arraying micro-chips on a large-sized mounting board (¶s 4 and 5).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        12/02/2022